The Chancellor.
The obligor, having discharged his bond, is entitled to have it delivered up and cancelled. Neither the obligee, nor any other person, is entitled to retain it, for their convenience, without his assent. As there is no objection by the mortgagee to the assignment of the mortgage, the petitioner may take it; but the bond must be delivered up to the obligor, to whom it now belongs; and, if it had been insisted, the mortgage must have, also, been delivered up to him. A third person, discharging a bond and mortgage for his own safety, may be substituted, but when the maker discharges them, he is clearly entitled to have the instruments cancelled. The prayer of the petition is so far denied.
Petition denied.